 In the Matter of SAMUEL SLANSKY,ROSEMILLER,AND GUSTAVEMILLER, DOING BUSINESS UNDER THE NAME AND STYLE OF MAYFAIRHANDBAGS, AND MAYFAIR LEATHER GOODS Co., INC.andINTERNA-TION_AI, LADIES' HANDBAG, POCKETBOOK & NOVELTY WORKERS' UNION,A. F. OF L.Case No. C-1389.-Decided November 0, 1939LadiesHandbag Manufacturing Industry-Settlement:stipulation providingfor compliance with the Act, including withdrawal of recognition from and11isestablishment of company-dominated union, upon request to bargain collec-tively with the union,and reinstatement of certain employees with back pay-Order:entered on stipulation.'Mr. Jacob Blum and -'Mr.',Millard L.. M.idonick,for the Board.Mr. Samuel Brodsky,of Brooklyn, N. Y., andMr. Daniel Cooper,,ofNew York City, for therespondents.Mr. Elias LiebermanandMr. Robert Truehaft,of New York City,for the Union.Mr. Ralph Winkler,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly.filed by InternationalLadies' Handbag, Pocketbook & Novelty Workers' Union, A. F. of L.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director. for the Second Region(New York City) issued, its amended complaint' dated August 9,1939, against Samuel Slansky, Rose Miller, and Gustave Miller, Plain-field, New Jersey, doing business under the name and style of MayfairHandbags and Mayfair Leather Goods Co., Inc., New Market, NewJersey, herein called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affecting1Prior to the filing of the fourth amended charges and the issuance of the amended com-plaint herein,the Board,through the Regional Director,issued a complaint upon chargesagainst Samuel Slansky, doing business under the name and style of Mayfair Handbags,Plainfield,New Jersey,alleging the occurrence of unfair labor practices,within the mean-ing of Section 8 (1), (2), (3),and (5)and Section 2 (6) and(7) of the Act.A hearingon that complaint was held on July 24, 1939, before a Trial Examiner duly designated bythe Board,and was thereafter adjourned.17 N. L.R. B., No. 11.177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce, within the meaning of Section 8 (1), (2), (3), alld (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the amended complaintand notice of hearing thereon were duly served upon Samuel Slansky,upon Rose Miller, upon Gustave Miller, upon Mayfair Leather GoodsCo., Inc., upon the Union, and upon Mayfair Employees Association,the labor organization mentioned in the amended complaint, hereincalled the Association.The amended complaint was amended at thehearing mentioned below.The amended complaint, as amended, alleged in substance that therespondents, including Mayfair Leather Goods Co., Inc., since its in-corporation in January 1939, on or about August 24, 1938, and atall times thereafter, (1) refused to bargain collectively with theUnion as the exclusive representative of all the production and ship-ping employees of the respondents at their plants in Plainfield andNew Market, New Jersey, herein called the Plainfield and New Marketplants, respectively, exclusive of clerical and supervisory employees,although said employees constitute-a. unit appropriate for the pur-poses of collective bargaining and a.majority of said employees onand at all times after August 24, 1938, designated the Union theirrepresentative for purposes of collective bargaining in respect to, ratesof pay, wages, and other conditions of employment; (2) urged, per-suaded, and warned employees at the afore-mentioned plants to re-frain from becoming or remaining members in or participating inactivities; -in; support of. the Union; (3) threatened these employeeswith discharge and other reprisals if they became or remained mem-bers or supporters of the Union; (4) maintained surveillance overunion meetings and activities of employees at these plants who weremembers of the Union ; (5) threatened to close the plants unless suchemployees would cease participating in activities on behalf of theUnion; (6) circulated in the Plainfield plant during working hoursfor the signatures of employees petitions renouncing in effect anydesire of union affiliation except with an independent union of plantemployees; (7) made anti-union statements to such employees indisparagement of the Union; (8) offered bribes to employees if theywould refrain from supporting the Union; (9) attempted repeatedlyto persuade striking employees individually to return to work attimes when such employees were represented by the Union; (10)discharged certain named employees 2 at the Plainfield plant becausethey joined and assisted the Union and engaged in other concertedactivities for the purposes of collective bargaining and other mutualaid and protection, and refused to reinstate said employees therebydiscriminating in regard to the hire and tenure of employment of2 These employes are Anthony Lemmo, Lucille Pilley, PatsyPizza,Jennie Veglatte, andMike Zampella. SAMUEL SLANSKY179said employees; (11) refused upon application to reinstate certainnamed employees 3 within the above-described unit who had gone andremained on strike because of the afore-mentioned unfair labor prac-tices of the respondent, for the reason that they joined and assistedthe Union and engaged in other concerted activities for the purposesof collective bargaining and other mutual aid and protection, therebydiscriminating in regard to the hire and tenure of employment of saidemployees; (12) formed, sponsored, promoted, and fostered the As-sociation as a labor organization or plan for the purposes of collectivebargaining, in that the respondents, Samuel Slansky, Rose Miller, andGustave Miller, recruited members for the Association among theabove-mentioned employees on company time and property, mademembership in the Association a condition of employment at thePlainfield .plant, threatened employees with discharge ,and other re,prisals unless they joined and assisted the Association, offered bribesto employees to join and assist the Association, and supported theAssociation by the afore-mentioned unfair labor practices, interferingwith and restraining the activities of the Union as an effective rivalto the Association.The amended complaint further alleged thatcertain of the respondents, viz., Samuel Slansky, Rose Miller, andGustave Miller on or about January 24, 1939, caused the formationand incorporation of Mayfair Leather Goods Co., Inc., for the pur-pose of and with the intent to enable the respondents to defeat andavoid their obligations under the Act.Pursuant to the notice, a hearing was held on August 21, 22, and28, 1939, at New York City, before John T. Lindsay, the Trial' Ex-aminer duly designated by the Board.The Board, the respondents,and the Union were represented by counsel and participated in thehearing.The Association did not appear.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.The Boardintroduced in evidence a certain power of attorney executed by RoseMiller to Gustave Miller.At the hearing each of the respondents,the Union, and counsel for the Board entered into a stipulation andagreement in settlement of the case, subject to approval of theBoard.On September 29, 1939, an amended. ,stipulation.. and. agree,ment amending the stipulation and agreement was executed by eachof the respondents, by the Union, and by counsel for the Board.Thestipulation, as amended, provides as follows :IT IS HEREBY STIPULATED AND AGREEDby and between SamuelSlansky, Rose Miller and Gustave. Miller, doing business under3 These employees are Jenne Alexander,Lee Andrusky,Angelina Celleto,Tessie Di Gio-vanni, Jackie,Del, Vecchio, Francis Ferrar,Paul-Fusco,Mary Gebriani,CharlesKerico,Nicholas Lemmo, Vincent Omelio, Nancy Petia, Carmela Riccardi,Angelina Sebastian, AnnVinci, Joe Vinci. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe name'and style of Mayfair Handbags, and Mayfair LeatherGoods Co., Inc., International Ladies' Handbag, Pocketbook &NoveltyWorkers' Union, A. F. of L., hereinafter called the"Union", and Millard L. Midonick, attorney for the NationalLabor Relations Board, Second Region, that :1.Upon charges duly filed by the Union, the National . LaborRelations Board, hereinafter called the "Board", by Elinore M.Herrick, Regional Director for the Second Region, New YorkCity, acting pursuant to authority granted in Section 10 (b) ofthe National Labor Relations Act, 49 Stat. 449, and its Rules andRegulations-Series 2, Article IV, Section 1, issued its AmendedComplaint on the 9th day of August, 1939, against SamuelSlansky, Rose Miller and Gustave Miller, doing business underthe name and style of Mayfair Handbags and Mayfair LeatherGoods Co., Inc., hereinafter called the respondents.-2.A copy of the Fourth Amended Charge, the Amended Com-plaint, Notice of Hearing thereon and National Labor RelationsBoard Rules and Regulations-Series 2, were duly served uponthe respondents, the Union, and Mayfair Employees Association,hereinafter called the "Association", a labor organization allegedin the Amended Complaint to have been dominated by therespondents.3.Despite the fact that the documents set forth above in para-graph II were duly served upon the Association and its attorney,no appearance was made in behalf of the Association at thehearing in the above entitled matter.4.The respondents, Rose Miller and Gustave Miller, were,since February 1938 and until November, 1938, continually en-gaged at their principal office and place of business at 329Watchung Avenue in the City of Plainfield, County of Union;State of New Jersey, hereinafter called the "Plainfield plant",in the manufacture, sale and distribution of ladies handbagsunder the firm name and style of Mayfair Handbags.5.Prior to February, 1938, the respondent Samuel Slanskywas issued by the State of New Jersey a certificate to do businessunder the name and style of Mayfair Handbags. SamuelSlansky has never actively conducted any affairs or operationsof this business enterprise, nor has he ever been involved in theprofits and losses connected therewith, nor has he ever investedany capital therein.Samuel Slansky did, however, authorizethe use of the name "Samuel Slansky doing business under thename and style of Mayfair Handbags" by the aforesaid businessenterprise and did execute a power of attorney to Rose Miller- toconduct all the' affairs of the said business enterprise in the said' SAMUEL SLANSKY181name in order to enable the said business enterprise to obtainthe credit necessary for its operations.6.The respondents Rose Miller and Gustave Miller owned thebusiness enterprise known as "Samuel Slansky doingbusinessunder.- the name and style of Mayfair Handbags" and haveactivelyconducted andmanaged thatbusinessenterprisethroughout 'its existence.The respondents Rose Miller andGustave Miller have invested the necessary capital for the saidbusiness enterprise, and have been entitledto all of its profitsand have assumed all of its obligations and have exercised -com-plete .control over its relations with its employees and over itsrelations with other business enterprises.7.During the period of its operations the business enterpriseknown as "Samuel Slansky doing business under the name andstyle of Mayfair Handbags," hereinafter called "Mayfair Hand-bags," in- the course and conduct of its business, normallyemployed approximately 60 to 65 employees.8.During the period from February 1, 1938 to September 30,1938,Mayfair Handbags purchased materials such as imitationleather, silk, metal frames, cotton and mirrors to be used in itsmanufacturing operations amounting in value to approximately$44,000.00.9.Approximately 75% of the materials referred to above inparagraph 8 were shipped to the plant of Mayfair Handbagsfrom points outside the State of New Jersey.10.Approximately 95% by value of the finished products tothe value of $60,000 manufactured by Mayfair Handbags duringthe period from February 1, 1938 to Septembershipped to points outside the State of New Jersey.11.During the period of its manufacturing operations May-fairHandbags maintained a branchsalesoffice at 347 FifthAvenue, New York, N. Y.12.The respondent Mayfair Leather Goods Co., Ine., is' and'has been since January 24, 1939, a corporation duly organizedand existing by virtue of the laws of the State of New Jerseyand has been continuously engaged since March 1, 1939, at itsprincipal office and place of business at 500 South WashingtonAvenue, County of Union, State of New Jersey, hereinaftercalled "New Market plant," in the manufacture, sale and distri-bution of ladies handbags.13.The respondent, Mayfair Leather Goods Co., Inc., hasfrom..its inception been a closed corporation beneficially ownedby Rose Miller and Gustave Miller, the former holding, at allThe respondent, .182DECISIONS OF NATIONAL LABOR RELATIONS BOARDRose Miller has been and is the Treasurer of respondent MayfairLeather Goods Co., Inc.The respondent Rose Miller has signedall checks and formal documents for respondent Mayfair. LeatherGoods Co., Inc. The respondent Rose Miller and GustaveMiller have exercised complete control over the relations ofrespondent Mayfair Leather Goods Co., Inc., with its employeesand over the relations of the respondent Mayfair Leather GoodsCo., Inc. with other business enterprises.The respondent May-fair Leather Goods Co., Inc. has obtained materials necessary forthe manufacture of its products from substantially the samesources and places, and in substantially the same manner and:amount as "Mayfair Handbags" had previously done as describedabove in. paragraphs 8 and 9.The respondent Mayfair LeatherGoodso.,Inc.,manufactures the same products, in the samemanner, with the same supervisory force, as had previouslyexisted underMayfairHandbags.The respondent MayfairLeather Goods Co., Inc. for the purpose of settlement of theabove entitled matter assumes the obligations under the NationalLabor Relations Act of Samuel Slansky, Rose Miller and Gus-tave Miller, doing business under the name and style of MayfairHandbags.14.Substantially all of the products of the respondent May-fair Leather Goods Co., Inc., are manufactured under contractfor sale to Markay Handbag Company, located in the State' ofNew Jersey. and Hertz & Corey, located in the State of New.York, and the , latter two companies direct respondent MayfairLeather Goods Co., Inc. to ship approximately9517oof its prod-ucts from the said respondent's New Market plant directly topoints outside the State of New Jersey.15.The respondent Mayfair Leather Goods Co., Inc., in thecourse and conduct of its business normally employs approxi-mately 30 to.35 employees.16. In the conduct of the business enterprise known as MayfairHandbags, the respondents Samuel Slansky, Rose Miller andGustave Miller were engaged in interstate commerce within themeaning of the National Labor Relations Act and. the Constitu-tion of the United States.The respondent Mayfair LeatherGoods Co., Inc., is and has been engaged in interstate commercewithin the meaning of the National Labor Relations Act and theConstitution. of the United States.17. International Ladies' Handbag, Pocketbook and NoveltyWorkers' Union, A. F. of L., affiliated with the American Feder-ation of Labor, is and has been a labor organization within themeaning of Section 2, subsection (5) of the National LaborRelations Act. SAMUEL SLANSKY18318.Mayfair Employees Association was a labor organizationwithin the meaning of Section 2, subdivision (5) of the NationalLabor Relations Act.Mayfair Employees Association is nolonger in existence.19.NeitherMayfair Handbags nor Mayfair Leather GoodsCo., Inc., has ever entered into any contract or agreement withany labor organization or employee.20a.All the production and shipping employees of MayfairHandbags ,it its Plainfield Plant, excluding clerical and super-visory employees, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9, sub-division (b), of the National Labor Relations Act and such unitinsures to the employees of the respondents in the aforesaidplants the full benefit of their right to self organization and col-lective bargaining and otherwise effectuates the policies of theNational Labor Relations Act.20b.All the production and shipping employees of MayfairLeather Goods to., Inc. at its New Market Plant, excludingclerical and supervisory employees, constitute a unit appropriatefor the purpose of collective bargaining within the meaning ofSection 9, subdivision (b), of the National Relations Act andsuch unit insures to the employees of the respondents in theaforesaid plants the full benefit of their right to self organizationand collective bargaining and otherwise effectuates the policies ofthe National Labor Relations Act.21.On August 24, 1938, and at all times thereafter, the Unionwas the duly designated representative of a majority of the em-ployees in the appropriate unit set forth above in paragraph 20and pursuant to Section 9 (a) of the National Labor RelationsAct was the exclusive. representative of all the employees in thesaid unit for the purpose of collective bargaining in respect torates of pay, wages, hours of employment, and other conditionsof employment.22.The respondents and the Union hereby waive in the aboveentitled matter the right to a further hearing, to the taking offurther testimony or other evidence before the trial examiner,and to the making of findings of fact and conclusions of law bythe Board pursuant to the provisions of the National LaborRelations Act.23.This stipulation, together with a power of attorney exe-cuted by Rose Miller, empowering Gustave Miller to act as herattorney, may be introduced into the record in the above entitledmatter by offering said documents as an exhibit therein or byfiling it with the Chief Trial Examiner of the National LaborRelations Board at Washington, D. C. In addition' to the afore-2473S4-40-vol. 17-18 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid documents, all the exhibits which have been introduced inevidence and the transcript of the hearings held in the above en-titledmatter on July 24, August 21, August22, andAugust 28,1939 shall constitute the record in the above entitled matter downto the date of this stipulation.24.This entire stipulation is subject to the approval of theNational Labor Relations Board.25. It is further stipulated by and between the parties to thisstipulation that upon the entire record in the above entitledmatter, including this stipulation, the Board may forthwith orat any future time enter the Order set forth below in paragraph26 and that upon application by the Board without furthernotice to the respondents, the United States Circuit Court ofAppeals for the Third Circuit or any other appropriatecourt, asprovided in Section 10, subdivision (o), of the National Labor'Relations Act, may enter a decree enforcingsaidOrder of theBoard and that the respondents hereby expressly waive theirrights to contest the entry of such a decree.26.The Order referred to above in paragraph 25 shall provideas follows :The respondents, Samuel Slansky,RoseMiller, and GustaveMiller, doing business under the name and style of MayfairHandbags, and Mayfair Leather Goods Co., Inc., theirofficers,agents, successors and assigns shall:1.Cease anddesist from :(a)Refusing to bargain collectively with International Ladies'Handbag, Pocketbook and Novelty Workers' Union, A. F. of L.,as the exclusive representativeof allthe production and shippingemployees of the respondents at the New Market plant,excludingclerical and supervisory employees, in respectto rates of pay,wages, hours of employment and other conditions of employment;(b) Dominating or interfering with theformation or adminis-tration of any labor organization of theiremployees,and fromcontributingfinancialand other support to any labororganiza-tion of their employees;(c)Recognizing Mayfair Employees Association as the repre-sentative of any of their employees for the purposeof dealingwith the respondents or any of them concerninggrievances, labordisputes, wages, rates of pay, hours of employment or other con-ditions of employment;(d)Discouraging membership in International Ladies' Hand-bag, Pocketbook and Novelty Workers' Union, A. F. of L., or anyother labor organization of their employees by laying off, dis-charging, refusing to reinstate, or in any other manner discrim-inating in regard to the hire or tenure of employment of their SAMUEL SLANSKY185employees or any term or condition, of employment .of theiremployees because of membership in, or activity in connectionwith, any such labor organization;(e) In any other manner interfering with, restraining or co-ercing their employees in the exercise of the rights of theiremployees to. self organization, to form, join or assist labor or-ganization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action :(a)Upon request, bargain, collectively with InternationalLadies'Handbag, Pocketbook and Novelty Workers' Union asthe exclusive representative of all the production and shippingemployees of the respondents at the New Market plant, excludingclericaland supervisory employees, in respectto rates ofpay,wages,hours , of employment, and other conditionsof employment;(b)Withdraw all recognition from Mayfair Employees Asso-ciation as the representative of any of their employees for thepurposes of dealing with the respondents concerninggrievances,labor disputes, wages, hours of employment and other conditionsof employment and completely disestablish Mayfair -EmployeesAssociation as such representative;(c)Offer to the employees named in Schedule A, annexedhereto and hereby made part hereof, and to each of them whohas not since been fully reinstated, immediateand full reinstate-ment to their former or to substantially equivalentpositions inthe New Market plant;(d)Make whole the employees named in Schedule A, annexedhereto, for the loss of pay they have suffered byreason of therespective layoffs and refusals to reinstate said employees, bypayment to each of them the respectivesumsof money set forthin Schedule A, annexed hereto ;(e) Immediately post notices in conspicuous places throughoutthe New Market plant and maintain such notices for a period ofsixty (60) consecutive days stating that the representatives willcease and desist in the manner set forth in 1 (a), (b), (c) and(d) and that the respondents will take the affirmative action setforth in 2 (a), (b), (c) and (d) of this Order; and(f)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this Order of thesteps respondents have taken to comply herewith. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD27. It is expressly understood that the terms of this stipula-tion contain the entire agreement of the parties hereto withrespect to the entry of a court decree enforcing the Order setforth above in paragraph 26, and it is further understood thatthere is no verbal or other agreement of any kind which insubstance or effect in any way restricts the privilege and therights of the National Labor Relations Board to petition forth-with or at any time in the future for the entry of a decree by acourt enforcing said Order.On October 18, 1939, the Board issued an order approving theabove stipulation, as amended, and making it part of the record inthis case, and transferring this case to and continuing it beforethe Board for the purpose of entry of a decision and order by theBoard, pursuant to the provisions of the stipulation.Upon the above stipulation and agreement, as amended, and uponthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRose Miller and Gustave Miller were, since February until Novem-ber 1938, continually engaged at their principal office and place ofbusiness in Plainfield, New Jersey, herein called the Plainfield plant,in the manufacture, sale, and distribution of ladies handbags underthe firm name and style of Mayfair Handbags.Prior to February 1938, Samuel Slansky was issued by the Stateof New Jersey a certificate to do business under the name and styleof.Mayfair Handbags. Samuel Slansky has never actively con-ducted any affairs or operations of this business enterprise, nor hashe ever been involved in the profits and losses connected therewith,nor has he ever invested any capital therein. Samuel Slansky did,however, authorize the use of the name "Samuel Slansky, doingbusiness under the name and style of Mayfair Handbags" by theaforesaid business enterprise, and did execute a power of attorneytoRose Miller to conduct all the affairs of the said business enter-prise under the said name in order to enable the said business enter-prise to obtain the credit necessary for its operations.RoseMiller and Gustave Miller own the business enterpriseknown as "Samuel Slansky, doing business under the name and styleof Mayfair Handbags" and have actively conducted and managedthat business enterprise throughout its existence.They have in-vested the necessary capital for the said business enterprise and havebeen entitled to all of its profits and have assumed all its obligations SAMUEL SLANSKY187and have exercised complete control over its relations with its em-ployees and over its relations with other business enterprises.During the period of its operations the business enterprise knownas "Samuel Slansky, doing business under the name and style ofMayfair Handbags," in the course and conduct of its business,normally employed 60 to 65 employees.During the period fromFebruary 1 to September 30, 1938, Mayfair Handbags purchasedmaterials such as imitation leather, silk, metal frames, cotton, andmirrors to use in `its manufacturing operations amounting in valueto approximately $44,000.Approximately 75 per cent of these mate-rialswere shipped to the plant of Mayfair Handbags from pointsoutside the State of New Jersey.Approximately 95 per cent byvalue of the finished products to the value of $60,000 manufacturedby Mayfair Handbags during the period from February 1 to Sep-tember 30, 1938, were shipped to points outside the State of NewJersey.During the period of its manufacturing operations MayfairHandbags maintained a branch sales office in New York City.Mayfair Leather Goods Co., Inc., is, and has been since Janu-ary 24, 1939, a corporation duly organized and existing by virtue ofthe laws of the State of New Jersey, and has been continuouslyengaged since March 1, 1939, at its principal office and place ofbusiness in New Market, New Jersey, herein called the New Marketplant, in the manufacture, sale, and distribution of ladies' handbags.Mayfair Leather Goods Co., Inc. has from its inception been a closedcorporation beneficially owned by Rose Miller and Gustave Miller,the former holding at all times the majority of its outstanding stock.Rose Miller had been and is the treasurer of Mayfair Leather GoodsCo., Inc., and has signed all checks and formal documents for May-fair Leather Goods Co., Inc.Rose Miller and Gustave Miller haveexercised complete control over the relations of Mayfair LeatherGoods, Inc. with its employees and over the relations of MayfairLeather Goods Co., Inc. with other business enterprises.MayfairLeather Goods Co., Inc., has obtained materials necessary for themanufacture of its products from substantially the same sources andplaces, and in substantially the same manner and amount as May-fairHandbags had previously done as described above.MayfairLeather Goods Co., Inc., manufactures the same products, in thesame manner, with the same supervisory force as had previouslyexisted under Mayfair Handbags.Mayfair Leather Goods Co., Inc.,for the purpose of settlement of this case, assumed the obligationsunder the Act of Samuel Slansky, Rose Miller, and Gustave Miller,doing business under the name and style of Mayfair Handbags.Substantially all of the products of Mayfair Leather Goods Co.,Inc., are manufactured under contract.Approximately 95 per cent 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDof its products from the New Market plant are shipped directly topoints outside the State of New Jersey.Mayfair Leather GoodsCo., Inc., in the course and conduct of its business normally employsapproximately 30 to 35 employees.In the conduct of the business enterprise known as Mayfair Hand-bags, Samuel Slansky, Rose Miller, and Gustave Miller admittedthat they were engaged in interstate commerce within the meaningof the Act.Mayfair Leather Goods Co., Inc. also admitted thatit is and has been engaged in interstate commerce within the mean-ing of the Act.We find that the above-described business and operations of therespondents constitute a continuous flow of trade, traffic, and com-merce among the several States.II.THE ORGANIZATIONS INVOLVEDInternational Ladies' Handbag, Pocketbook & Novelty Workers'Union, affiliated with the American Federation of Labor, is a labororganization, andMayfair Employees Association was a labor or-ganization, within the meaning of Section 2 (5) of the Act.III.THE APPROPRIATE UNITWe find that all the production and shipping employees of May-fairHandbags at its Plainfield plant, excluding clerical and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining and that such unit insures to the employees ofthe respondents in the aforesaid plant the full benefit of the rightto self-organization and collective bargaining and otherwise effectu-ates the policies of the Act.We find that all the production and shipping employees of May-fair Leather Goods Co., Inc., at its New Market plant, excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining and that such unit insures tothe employees of the respondents in the aforesaid plant the full bene--fit of the right to self-organization and collective bargaining and'otherwise effectuates the policies of the Act.4IV. REPRESENTATION BY THE UNION OF A MAJORITY IN THE APPROPRIATEUNIT..We find that on August24, 1938, and at all times thereafter, theUnionwas and has been the duly designated representative of amajority of the employees in the above appropriate unit,and thatby virtueof Section 9 (a) ofthe Actwas and has been the exclusive4 Thks finding rests upon the stipulation.We seeno reasonfor findingotherwise, SAMUEL SLANSKY189representative of all the employees in said unit for the purposes ofcollective bargaining in respect to rates of pay, wages, and hours ofemployment and other conditions of employment .5ORDERUpon the basis of the above findings of fact, stipulationand agree-ment, as amended, and the entire record in the case,and pursuantto Section 10 (c) of the National LaborRelationsAct, the NationalLabor Relations Board hereby orders that the respondents,SamuelSlansky, Rose Miller, and Gustave Miller, doing business under thename and style of Mayfair Handbags, and the respondent, MayfairLeather Goods Co., Inc., and each of them, and their respectiveofficers, agents,successors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with InternationalLadies'Handbag, Pocketbook and Novelty Workers' Union, A. F. of L., asthe exclusive representative of all the production and shipping em-ployees of the respondents at the New Market plant,excludingclerical and supervisory employees, in respectto rates ofpay, wages,hours of employment and other conditions of employment ;(b)Dominating or interfering with the formationor administra-tion of any labor organization of their employees,and from con-tributing financial and other support to anylabor organization oftheir employees ;(c)Recognizing Mayfair Employees Association as the represent-ative of any of their employees for the purpose of dealing with therespondents or any of them concerning grievances, labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment ;(d)Discouraging membership in International Ladies' Handbag,Pocketbook and Novelty Workers' Union, A. F. of L., or any otherlabor organization of their employees by laying off, discharging, re-fusing to reinstate, or in any other manner discriminating in regardto the hire or tenure of employment of their employees or,any termor condition of employment of their employees because of member-ship in, or activity in connection with, any such labor organizations;.(e) In any other manner interfering with, restraining or coercingtheir employees in the exercise of the rights of their employees toself organization, to form, join or.assist labor organization, to bargaincollectively through representatives of their own choosing and to en-gage in concerted activities for the purposes of collective bargaining5This finding rests upon the stipulation.Since the respondents and counsel for theBoard entered into this stipulation we presume that they did so after proper investigationinto the Union's majority representation. 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDor other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action :(a)Upon request, bargain collectively with International Ladies'Handbag, Pocketbook and Novelty Workers' Union as the exclusiverepresentative of all the production and shipping employees of therespondents at the New Market plant, excluding clerical and super-visory employees, in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment;(b)Withdraw all recognition from Mayfair Employees Associa-tion as the representative of any of their employees for the purposeof dealing with the respondents concerning grievances, labor dis-putes, wages, hours of employment and other conditions of employ-ment and completely disestablish Mayfair Employees Association assuch representative;(c)Offer to the employees in Schedule A, annexed hereto andhereby made part hereof, and to each of them who has not since beenfully reinstated, immediate and full reinstatement to their former orto substantially equivalent positions in the New Market plant;(d)Make whole the employees named in Schedule A, annexedhereto, for the loss of pay they have suffered by reason of the respec-tive layoffs and refusals to reinstate said employees, by payment toeach of them the respective sums of money set forth in Schedule A,annexed hereto;(e) Immediately post notices in conspicuous places throughout theNew Market plant and maintain such notices for a period of sixty(60) consecutive days stating that the respondents will cease and de-sist in the manner set forth in 1 (a), (b), (c) and (d) and that therespondents will take the affirmative action set forth in 2 (a), (b),(c) and (d) of this Order;(f)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order of the steps therespondents have taken to comply herewith.SCHEDULE ALucillePilley__________________ $66.40Jennie Veglatte________________6.00PatsyPizza___________________83.29Anthony Lemmo_______________ 82.40Mike Zampella________________32.00Lee Andrusky_______________ NothingNancyFotia__________________23.40Carmela Riccardi--------------2.80Joe Vinci______________________7.20Ann Vinci_____________________7.20Vincent Omelio________________15.60Mary Gebriani_________________ $16.00Tessie Di Giovanni------ _-----25.20Jenne Alexander_____________ NothingJackie Del Vecchio_____________2.80Nicholas Lemmo_____________NothingFrancisFerrar________________ 22.40Angelina,Celleto_______________2.80Paul Fusco____________________2.80Charles Kerico_________________2.80Angelina Sebastian------------2.80